OFFICE      OF THE   AlTORNEY       GENERAL    OF   TEXAS

                                  AUSTIN




Eonomblo Erae8t Ctulma
county Attorney
El Paso county
El Pare, Tour
Dear SLrr



            Your   rewert   for                      n reoelved”&id oare-
fully eonridered by tblr de                          uote fmxu your re-
Que8f a8 fOlluu8I

                                                     8' Court reque8ted
                                                     amount that oould




                            e Conb8rlaner8~      Court that the




     there ~8s 80111~
                    lhltstlon other ttL&?thla cn deputy
     constaSlco p’ar,and that the MX~E~-, hnt! been a.ll~+
     ed at the tine that the Ccuntz placed the Castat;le
     of Precinct 1 03 6 relay ba8i8, The offlcsrel esl-
         hV dO"S IlOt li.l!l.tt
     .¶.Yy                  hl8t&bb?8 t0 B BLaris~ Of the
Sonomblo Enu8t hinn, We                     2


        aaount      Feorlv’ad,      a@ I reoall     in 1935, but I find
        n0 prOt181On liElitin&the a?nOU!Lt
                                         Of 8wy,Of    de-
        putier as depondiqg upon the mount o? lnoaae.
                 “Hould you pl4are adtlrr 1sevhether or not the
        8010     Unit   plmod upon a doputy'r ralary 18 Artiale
        E;r;z;la,l?-a,                    thoreor,    aad if   not,    vhat ir
                                .
          ~h0 paptiution    0r n  PISO county, fw88, aroording
to the 19hO Federal c4Il4U8,   18 131,067 idUSbit8llt8, lmd w.?
understand that its preolnot 0rrker4,     a8 ~411 a8 oolmty a,CT1-
aers, are oaqmuatrd      upon a ralary bartr,
                 Arti       39124, %OtiOLi 17, ‘rl4l'IMXl'8
                                                        Annotatsd T-88
civil    btatUt48,       rOti       ID   fO110Y81

             “(a)  The tom8 @Precinct Offloerrt u ured in
        thi8 Act M&Xl jU8tiO48  Of the p4fSOe4nd OonStabhS.
                 'ID ill 4OUIItiOSin th18 Stat4 8UOh pZ'6OinOt
        offloerr 8hall ecntlnue to be canpenrated                     r0r   their
        8OrYi448 on a f44 bar18 Until the Cf%m%84ioiI4r8'
        Court shell b6vo detctrmiaodothsrvire in rooordwee
        Vith the pl’OVi8iCQ8Qi bOOtiOn 2 Of this Aot.
              "In oountler vherola th4 Cmm1Irslonor8~ Court
        8Wl    have d~teminsd that pr4:lnCt oftloorr shall
        be omp4nrated on aa annual 88lary b&818, but vhsrsin
        they have determIned       th8t oounty offloor   ahall not
        b0 80 ooqenasted,      th4 GifiaOr8’ h.bSy     yuad Of 8rid
        OOWtJ 8hall b0 COlQOP6d and R&.4 u2,Of tOO8, O-8-
        81~8 end other ompenratlon aolleoted by the pre-
        alnet ofiIo4rr oi ruch co-x&y and doporlted In r&id
        fund, uad CUCh fund8 a8 may be trmriorred to 8&d
        fund by the bt’33d8SicXl’3r8’    Cailrtof the oowty.
                 “(b)In countier vhor6 it 8hall have been
        Cetermined   that precinct offlccm rhall be compensated on
        M   annual  8~de.rg ban18 It rtall be tbe duty of the Com-
        mlssloaerst Co-lrt of much county to fir ths takry
        alloved to t~.zhofflarzr. Fact ?i raid OffiCOl'8 Shall
        be paid in mommy a? aritual t31aq in tvelve (12) equal
        insttihOnt8     of not leas ikEA the t&al  8m  earned an
Honorable Xrno8tOuina,p4v                  3


     o~IU~tlan    lmo d by hir in hi8 OffiOiti aam-
     Oity for the ii8081 y6e 19% rad not U4r4 then th4
     #!ulmm mount alloved ruoh OfflOO~ under 1~8 lxl8t-
     w       AU@@t 24, 19%.
               'In lountlo8 in whloh preolnot 0ffloor.r            are paid
     a 8&U7,         U l~ZWtiOtb     fW th0i.l’ 84XV1008, 8wb
     offlOU          dO8idig  to lp p a int
                                         o n6 OrIWOdrputl.8 o r
     Uli8tUbt8           8hrl1    ti.   al.kOCLtiOXl    t0 th4 C46d881OA-
     lr8t Co ur t
                for authority to appoint eueh deputy or




               "In COwti48 vhsrein             the oounty OffiOOr8 nmned
     in     tbi8   tit    U’4    008q?6n88tSd    On   the bui8
                                                Of M lU%UUd
     rrlary, the  St&a of Tsxar 8Nl     not be ahargd tith
     and 8Nl not pay any feo or oaml8slon      to any pre-
     oinat offloer for any rerrloer by him porformod, but
     lld offloer    ahall be paid by th4 County out of th4
     Offloercl'Salary tund rush fee8 and acmaairrl0n8 as
     would Otbsrri84   be paid hir w the State fOF 8UOh 84r-
      V10.8." (Undersoorlng                ourr)
               Artlolo 3902, Section 5, Vernon*8 Annotated             Texar Civil
StatUt88,      l’48d8 a8        fO11OV83
           "5. In to u ntler h a ving l po ul8tlon of one
      hundred thousand and 0x30(100,001P aad not more than
      one huadrod and fifty thousand (150,000) i.nhabitant8,
      fLr8t U818tMt    or Chief deputy not t0 lxooed TVsnty-
      rlx Hundred ($2600.00) Dollar8 per anUrn; head8 of
      dopartawatr may be allovsd by the Co85tii88lanerr~  Co*;rt,
      vhsn in their judgment ru4h ~ovul44    18 jwtlfied,
      the 8upL of Two Hundred ($?90.00) till&F8 F'3rWUEJ
      ln addltlon to the amount heroin alloved, when ruch
      hsadr of department8 raught to bs appointed 8htil
      him4 prsvlou8ly  lsrvod the oounty or polltiti rub-
      divlrion theroof for not 1088 than tW0 COEttiUOU8
                                                                   .




Honorable Pnert Gulq, pagr I



     l
     gdemzr
     y4U’8)

        .
             y   -     t    h
              OthOr uSi8tUlt8,
          Hundred ($2300.00)  r     eo
                                 d4pUti48
                             olsrks not
                               Dollnrr par
                                             Or              to



          Th4 8vOifiC prOti8iOiU Of Arti      3120, s4OtiOZI 17,
1. A. C. IL, rupra, vlth reforenoe to Deputy CoMtrble8, vlll
olouly oontrol over the senerel proti8len.80s Artiole 3902,
deotlon 5, supra, rolatlto  to dOpUti48 generilly, irrr0ru u
8&UiO8   of deputy OOnstabler Of El Puo County are oanoernod.
          You are thorofore ro8peotfully &Svlsed that th4 ram-y
0s 4 Deputy Constable of El Pa80 County, Texas, 08mot legally
exoesd the 8um of $1500.00 per mnum.

                                            Very truly   your8
                                    ATT9RNEfM0IZULOFTEXAS


                                                  Vta. f. Fanlq
                                                         h8ht8Lt